Opinion issued December 31, 2008











     


In The
Court of Appeals
For The
First District of Texas




NO. 01-08-01003-CV




IN RE WILLIAM DAVID GOLDEN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, William David Golden, challenges
the trial court’s
 September 22, 2008 order.  No order was attached to the petition for
writ of mandamus. 
          We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Higley.